Citation Nr: 0728706	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a disability due to 
multi-chemical sensitivity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The appellant had service with reserve components from August 
1985 to May 1989.  The appellant's service included the 
following periods of active duty for training (ACDUTRA): 
February 24, 1986 to September 24, 1986; May 16, 1987 to May 
30, 1987; and May 20, 1988 to June 5, 1988.  This matter 
comes before the Board of Veterans' Appeals (Board) from a 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Jackson, Mississippi.

The appellant testified at a March 2005 Board hearing before 
the undersigned Veterans Law Judge.  In July 2006, the Board 
remanded the matter for additional development which has been 
completed.


FINDING OF FACT

The preponderance of evidence is against a finding that the 
appellant has a disability due to multi-chemical sensitivity 
from any period of service to include ACDUTRA, or inactive 
duty for training (INACDUTRA).


CONCLUSION OF LAW

A disability due to chemical sensitivities was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence, dated June 2003, and a documented June 
2003 oral notification, the RO satisfied its duty to notify 
the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  The RO notified the appellant 
of: information and evidence necessary to substantiate the 
claim for service connection, information and evidence that 
VA would seek to provide; and information and evidence that 
the appellant was expected to provide.  The appellant was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.  

The appellant is not unfairly prejudiced by the RO's failure 
to notify the appellant of the process by which initial 
disability ratings and effective dates are established.  
As the appellant's service connection claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the appellant.

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The duties to 
notify and assist have been met.

Analysis

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

ACDUTRA is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes."  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).  
INACDUTRA is defined, in part, as duty, other than full-time 
duty, under sections 316, 502, 503, 504, or 505 of title 32 
[U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).

Thus, with respect to the appellant's National Guard service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110,; 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally 
not legally merited when a disability incurred on INACDUTRA 
results from a disease process.  See Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993).

The presumption of sound condition at entrance to service is 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2006).

The advantage of this evidentiary presumption does not extend 
to those who claim service connection based on a period of 
ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (noting that the Board did not err in not applying 
presumption of sound condition to appellant's claim where he 
served only on ACDUTRA and had not established any service 
connected disabilities from that period); McManaway v. West, 
13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").

In this case, the appellant did not serve a period of active 
military service as defined under 38 C.F.R. § 3.6(a).  He had 
several periods of ACDUTRA and additional service in the 
National Guard.  In any event, the evidence does not 
demonstrate that the appellant's multi-chemical sensitivity 
was incurred in or aggravated during any period of ACDUTRA.  
As the appellant's claimed disability is a disease and the 
appellant only relates his claim to periods of ACDUTRA, 
analysis of any periods of INACDUTRA is moot.

In his May 2003 claim and attached letter, the appellant 
asserts that he was exposed to chemicals three or four times 
during basic training, exposed to pesticide during military 
occupational specialty (MOS) training, and exposed to 
pesticides during summer training.  According to the 
appellant, he was in excellent health prior to enlisting in 
the Army in 1985.  The appellant indicated he first began to 
feel run down after beginning basic training and receiving 
indoctrination shots.  The appellant stated that he had goose 
pimples, tingling feeling, fatigue and light headedness, 
after stripping and then waxing floors on two occasions.  He 
reported his symptoms to a doctor who found nothing wrong.  
The appellant asserted that he had a similar reaction when he 
was required to paint barracks on a Sunday and was required 
to have exposure in a gas chamber as part of training.  The 
appellant stated that the rest of basic training was not a 
problem because he avoided contact with chemicals.  

In his May 2003 letter, the appellant further indicated that 
his next problem occurred during his MOS training when his 
roommate kept mothballs in his closet.  According to the 
appellant, he had symptoms similar to those noted above as 
well as dry mouth, loss of taste, sleeplessness, joint pain, 
lack of coordination, and loss of vision.  The appellant 
stated that the symptoms went away after a few days and that 
a doctor found nothing wrong with him.  The appellant did not 
pursue medical help for his problems because he did not want 
to be labeled as crazy and discharged.  The appellant further 
stated that after returning home, he began to react to all 
chemicals when exposed.

The appellant reported that when he transferred to the 
Louisiana National Guard in 1987, his problems continued.  
During a two week training period in 1988, the appellant used 
flea and tick spray and wore flea collars during field 
training.  The appellant asserts that his symptoms returned 
and his sensitivity to chemicals was increased after this 
episode.  According to the appellant, a doctor could find 
nothing wrong with him, and the appellant did not feel better 
for two weeks.

The appellant stated that following service, he was too 
fatigued to work or attend school by 1991.  He indicated that 
he was diagnosed for multi-chemical sensitivity by two 
private physicians and receives social security disability.  
In his claim, the appellant attributes his multi-chemical 
sensitivity to periods of ACDUTRA while in the National 
Guard.

At his March 2005 hearing, the veteran presented testimony 
which was similar to his May 2003 letter noted above.  In 
addition, he stated that he was "smart enough" when seeking 
medical care in service not to indicate that he was having a 
reaction to chemical exposure.  The appellant stated that he 
would have been considered unstable had he accurately 
reported his problem.  (Tr. 9-10)

In reviewing the service medical records, the appellant's 
August 1985 entrance examination indicates eye problems 
described as dry eye and chronic infections.  There is no 
record of a discharge examination.  Although the appellant 
reported various symptoms and received medical treatment 
during service, there were no findings of disability related 
to multi-chemical sensitivity.  In addition, the service 
medical records are negative for any notation of a complaint 
by the appellant regarding a problem with exposure to 
chemicals.

Following service, the appellant sought treatment for his 
symptoms.  In 1991, he consulted a private physician, Dr. 
Millette.  In his July 1991 report, the physician noted the 
appellant's report that fatigue, head congestion, burning in 
the lungs etc. began the previous summer when he was 
renovating a home in which he was living.  The physician's 
impression was "multitude of somatic complaints of 
undetermined etiology."

In July 1992, the appellant filed a disability claim with the 
Social Security Administration (SSA) indicating that after 
exposure to chemicals in August to November 1983, he began to 
have breathing problems.  The appellant indicated that he 
suffered from dementia, fatigue, headache, fever and heat 
flashes. 

In May 1992, the appellant was evaluated by Dr. Rhea of 
Environmental Health Center.  The physician's notes, dated 
May 1992, detail a history of appellant's upper and lower 
respiratory symptoms during summer 1983 after the appellant 
built a house.  In an October 1992 letter, the physician 
provided diagnoses of chemical sensitivities, toxic brain 
syndrome, fatigue, allergic cephalgia, and electromagnetic 
sensitivities.  The physician stated that exposure to the 
smallest amount of incitant can cause a very harsh 
enhancement of appellant's illness.  

In a January 1993 letter to Mississippi Disability 
Determination Services, the appellant stated that prior to 
undertaking the renovation of a house in August 1983, he was 
in excellent health.  The appellant explained that during the 
renovation, his symptoms began when he was exposed to paints, 
varnishes, strippers, sealants, lead dust etc. for 12 hours a 
day over a three month period.  The symptoms continued after 
he moved into the house in November 1983, and then he began 
to have physical reactions in places other than the house.  
The appellant described how his problem continued and that he 
was unable to work because of it.

The appellant sought additional treatment for fatigue and 
joint pain from a private physician, Dr. Pearlmutter.  In a 
July 2003 new patient evaluation, the physician confirmed a 
diagnosis of multi-chemical sensitivity with a notation that 
the appellant's problems dated back to 1986 when he joined 
the military.  

Although the appellant has attributed his multi-chemical 
sensitivity to a period of ACDUTRA in the current service 
connection claim and has submitted a variety of medical 
records in support of his assertion, none of these records 
tend to associate the appellant's diagnosed disability with 
any period of military training.  Furthermore, the evidence 
of record tends to relate the appellant's disability to 
chemical exposure from renovating a house which occurred in 
1983 prior to service.  
While the history reported in Dr. Pearlmutter's July 2003 new 
patient evaluation reflects that the appellant's problem 
began with military service, this is not supported by other 
evidence of record.  Dr. Pearlmutter did not comment on the 
etiology of any disability due to chemical insensitivity.  
The Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).   

The Board notes that while an appellant is not competent to 
render a medical opinion as to diagnosis or etiology, he is 
qualified to make observations about his disability and 
describe any symptoms he experienced.  See 38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
appellant provided completely different explanations, which 
includes his signed statements, regarding the onset of his 
disorder for his SSA disability claim as opposed to the 
current service connection claim.  In the SSA claim, the 
appellant maintained the onset of his multi-chemical 
sensitivity was during a 1983 renovation project.  In the 
current service connection claim, the appellant has 
maintained that the disability had its onset during 1986 
basic training.  The inconsistencies in reporting the time of 
onset of pertinent symptoms undercuts the veteran's 
credibility as a reliable historian.

While there is a current diagnosis of multi-chemical 
sensitivity, there is no competent evidence suggesting a 
permanent worsening of a pre-existing condition during 
service.  There is evidence that the appellant's problem pre-
existed service, and following service, one of the 
appellant's private physicians, Dr. Millette, was only able 
to diagnose "somatic complaints of undetermined etiology" 
in his July 1991 report.  Therefore, a VA examination is not 
necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the entire record, the Board finds that multi-
chemical sensitivity disability was not incurred in or 
aggravated in service.  Because the preponderance of evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; see also 
Gilbert, supra.  Service connection for multi-chemical 
sensitivity is therefore denied.


ORDER

Service connection for a disability due to multi-chemical 
sensitivity is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


